Warren E. Burger: We will resume arguments in 1589 and 90. Ms. Weyand, you may proceed whenever you are ready.
Ruth Weyand: Mr. Chief Justice and may it please the Court. In this case, unlike the Liberty Mutual case preceding it, as attorneys for the plaintiffs, we elected and made a deliberate choice to make as full a record as we possibly could to approve as a matter of fact and as a matter of evidence that to fail, to maintain the income of women who were disabled by childbirth or complication of pregnancy was in fact discrimination because of sex within the meaning of Title VII of the Civil Rights Act. We went into and introduced the full history of the plan. We gave and we produced annual reports of General Electric going back to 1928. The plan was voluntarily instituted as part of a large Insurance Program, including Life Insurance in 1925. We have speeches in the record of Gerard Swope who was then President of GE, who explained that the whole life insurance program was not offered to women because they did not understand the responsibilities of life, they just got married and had children. We have that from his biographer, we have it from his speech at Annals of the American Academy.
Speaker: [Inaudible]
Ruth Weyand: Yes, yes, I am bringing it down to date. However, we went through what they said in the annual reports and speeches of O&D Young and later Presidents and so on and came down to date. The plan as it stands, as it stood, in 1950 when the Union first became the bargaining agent, which was not the beginning of the plan, but was the first year in which the International Year of Electrical Radio and Machine Workers bargained, it was the first year in which any Union in the United States was accepted as a bargaining representative with regard to fringe benefits. You may remember the Inman Steel cases cited here. It was decided in 1948 in the Seventh Circuit and this Court denied certiorari as to the fringe benefit issue, there were other issues on non-communist affidavit in the case, which were reviewed here, but in the fringe benefit, that was the first year. And the International Union at that time pointed out to GE that this exclusion of women who were disabled by childbirth in pregnancy was discriminatory as to women, that General Motors one of the large competitors of GE, did pay for six weeks and other many companies paid, and this demand was repeated at the bargaining table down to through the years. And GE keeps -- refused to discuss the cost of this item with the IUE. We have a decision in the United States Court of Appeals, Second Circuit, in 1969 which is cited in our record, where we have in the record where we asked about maternity, company said that is the most costly item. The Union says what does it cost? GE says we do not bargain cost, we bargain level of benefits. We do what is right, and we have the minutes down through the years where that has been the position of GE. In the last round of negotiations, which occurred after this suit was begun, and the evident record -- what happened there is in the record, GE gave the Union an indemnity agreement going back to the preceding two agreements. The IDR (ph) position was that as a matter of law we were entitled to this and there was no need to disrupt commerce by a strike or anything to get it, so -- and GE recognized it would be settled by the Courts. There is no element of estoppel about the Union acquiescing in this. It was understood at the bargaining table we were trying it out in court, we thought we had a right to it as a matter of law, and case was -- this suit was instituted in the Court below prior to the guidelines. And the EEOC, from the very beginning taken the position and since first annual report which is cited in our record that discrimination because of pregnancy was discrimination because of sex and had issued decisions prior to the guidelines holding that failure to pay disability benefits and this case was filed on March 15, 1972 in the Federal District Court in Virginia, prior to the issuance of guidelines. The plan itself discriminates a regard to pregnancy not only by failing to pay any benefits for normal childbirth, any benefits for any complication of childbirth, but it also discontinues all coverage when a woman leaves the plant because of pregnancy. One of the plaintiffs here, Emma Furch, left the plant because of a miscarriage and went home from the hospital. She had a pulmonary embolism. Her doctor certified it had nothing to do with pregnancy. GE accepted it had nothing to do with pregnancy, pulled out some fine language of the plan, which I am a little bit embarrassed, I did not have in my complaint, I did not realize there was fine language, you canceled the whole plan, but they do cancel the whole disability coverage, and the examination by Judge Marriage (ph) is very clear here and the company admits that if a male goes off on a holiday or vacation and he has an automobile accident two days later and gets disabled he is covered, but a woman leaves a plant because of pregnancy, she is not covered until she returns to work for anything not even related to pregnancy. The coverage here of the plan for males is all-inclusive. Gerard Swope on GE’s annual reports coming right down past 1966, we have 1969 one, 1970 and 1972 ones in, explains GE's theory that it increases productivity if employees do not have to worry about any of certitude of life which they may not be able to meet. And Gerard Swope had been President of GE International before he became President of GE USA, and he tells in his speeches how he had been impressed at the higher productivity of the European worker, Italy, Germany and so on because they had the full social security coverage. But he did not want social security coverage from government. He distrusted politicians. He thought they had always upped the benefits. He thought companies should introduce it and that the consumer, their dollar benefit to the marketplace would determine how much you could pay for benefit. You would not run-up the cost like a politician to get elected on promise of an increase in social security. And so he instituted a cradle to grave plan that followed what they had in Europe. It covers old age, covers supplements on employment insurance, it supplements workman’s compensation, it supplements -- supplements social security, it supplements military benefits, it supplements everything that happens from cradle to grave except when a woman has a baby. It covers all the expenses of a male who has a baby. It covers the hospital medical expenses of a woman too, but in the record the number of males that had babies is one in one-third times that of the females. At the rate we have find it costs to have babies today, I find in cases I have been trying around the country, in Steinberg the Personnel Director said $850.00 in Rochester, combined hospital and medical. It cost $850.00 and you took the figures on the one in one-third more babies per male in the record here in 1972, you could pay the women disability for six weeks and the company would still save money on the maternity cost of women here, you sit down and you get the figures on because of increase cost to males. So, the company has never offered any figures as to what disability will cost. GE has offered figures what it thinks it is going to cost all of industry that we are not here trying that, we do not know what other industry does. As a matter of fact its own actuary said, and it is in the record, GE exhibit 13, we cite in our briefs 60% of the women covered by disability plans are today covered for an average of six weeks on disability. And the record here is that and GE’s own position is that 99% of the women have only a normal childbirth. Their figures in their brief is one-tenth to two-tenth of 1% of women have complications,. It is the way they read the record, which means 99% of the women have a normal childbirth and all of the evidence, the findings of the court below that normal childbirth is disabling for not more than six weeks. As a fact, GE's medical, Dr. Wilbanks testified that most women could return in two weeks. He had interns that did, that they were back doing their housework, that normal women where today that social economic conditions are so increased that there has been change in the whole physical structure of the women in the way they respond to childbirth and the time with which their organs respond because of the increased medical and socio economic conditions and so on. So we have a very full record here on which the Court below found that this was discriminatory. It was motivated by discriminatory attitude towards women, it was discriminatory. There are 21 different findings where discriminatory was deprived, voluntarily to females not to man, they play -- pay for voluntary hair transplants, they pay for voluntary trick knees, they pay for voluntary cosmetic, they maintain -- disability meant they maintain income for everything that happens to a man. After I went through and asked about emphysema and alcoholism, alcohol cures and drug, they kept saying -- I have asked them have you ever paid if you have paid once, is it your practice to pay, if it is not your practice to pay why did you pay them and not here? Everyone, that we have paid everyone and I have finally got grievances, is there anything a man was ever disabled for that you did not pay for, no. In collective bargaining, the first round, they in 1966, the first Post Civil Rights Act, bargaining session, GE claimed that the majority of the women did not return and that was their statement of why to the Union, they did not think it was appropriate to include sickness and accident benefits. They did not make any such claim in 1969 and the record here shows that the majority of women do return. In fact, even though the Company in the record here and their findings, up until May of 1973 required women to go on mandatory leave three-months, in most of his plants, before expected due date and remain out two-months after, a five-months time which forces many women to look for other jobs. Like in Turner, they had to look for other jobs, you may recall the woman in Turner out of employment that had gotten clerical job, even with all of that 60% of the women came back and ’60, ’70 and ’71, 40% did not. The turnover rate in the record is 40% failure turnover. I want to turn my attention now of giving you the facts, the basic facts here, to Geduldig versus Aiello and its impact on this case. Title VII has much broader language. We are concerned here with the question of Statutory construction. In the language in Title VII with which we are concerned is very, very broad. I want to turn my attention just for a moment to the language under which we -- this Court must determine, which the Courts below determined that the guidelines were proper. We have a decision by the EEOC in this case which the Courts below gave deference to and which seven Courts of Appeals, fifteen District Court Judges have indicated there is no un-reversed decision of any Court, twenty-four states, MVP agencies, four highest Courts of States have said it constitutes sex discrimination not to pay sickness and accident benefits under similar state statutes. The language 703 (a), the Congress made it unlawful, in A1 to discriminate with respect to compensation, terms, conditions or privileges of employment. And in 2, to limit, segregate, or classify in any way which would deprive or tend to deprive -- tend to deprive or adversely affect, you hardly get broader language than that. The EEOC, when it came to dealing with what to do with pregnancy and it mentions it in its first annual reports, first annual report, tells of having found that discrimination because of pregnancy is discrimination. It says the prohibition against sex discrimination is especially difficult to apply with respect to female employees who become pregnant. In all other questions involving sex discrimination, the underlying principle is essentially equality of treatment. Then it says, the Commission decided to carry out the congressional policy of providing truly equal employment opportunities, including career opportunities for women, policies would have to be devised which afforded female employees reasonable job protection during periods of pregnancy. During 1975, there were thirty-seven million working -- women working in United States. GE's exhibit 13, the same exhibit shows 60% of the women covered by disability benefits have coverage for six weeks shows that 40% of the pregnant women in the United States were in jobs outside their home and gained full employment in 1968. Studies of why women have low wage rates, why they have four jobs, have focused on the lack of continuity of employment. And although this Court in Cleveland Board of Education versus La Fleur dealt with State action on the Due Process basis, that does not apply to private employers and unless -- unless it is sex discrimination, under Title VII, the employer may discharge a woman the minute she gets pregnant. There is nothing to protect her. This Court had repeatedly said that an employer can fire for any reason or no reason unless there is statute, said it in the Jones and Laufman (ph) case. Unless --
Potter Stewart: Or unless the statute -- unless he is contractually bound?
Ruth Weyand: That is right, that is right. Now, I must say that the Unions over the years and our Union with GE has gotten protection with GE on everything except sickness and accident, it is over the years, it in the contract, it is in our form, we treat them as illness. Arbitrators have regularly, when the issue has come up and there is no contract provision that makes it different have treated them the same as any other temporary disability. They have done it, we have the cases, and have said it sex discrimination not to. But a woman, as the Court in Cheekwood said, you just take the highlight of Title VII, if you say when a woman comes in for a job, we think you are going to get pregnant one of these days, therefore, we do not hire you.
Speaker: That is not this case?
Ruth Weyand: Is not this case, but if you look at it -- if it is -- if you think honestly, in a many, many career jobs where they say --
Speaker: Not in that --
Ruth Weyand: There are many career jobs where you do not hire them because you ask them, as they do in Wet Seal, in Wet Seal they ask the women, do you expect to have babies, are you using birth control, the first charged filed in Wet Seal raised the issue at the outset, what are your plans for a family? Now, this is what women meet when they go get a job. Now, is that employer, if he finds out they plan to have babies discriminating against them because they are women or because they are going to be out of work for a short period of time? This issue is one that comes right down in each case when come to it. Now, if you can -- if it is not sex discrimination, let us take the woman who is pregnant in the plant. The employer says we do not think we ought to have pregnant women in the plant. We do not like the way they look. We think other workers are worried about them. Now, if he can send them home unless this Act protects him, unless that is sex discrimination under this statute or tends to deprive them of jobs because I think it tends to deprive them of opportunities, no question in all the administrative agencies, all the courts. As a matter of fact the subject of discrimination because of pregnancy has listed thousands of charges in the first year of the EEOC, we had the contention yesterday it is was sort of a fluke that it got in actually. There was no record -- vote in either the house or the senate. There is no record that the people who voted against the Act voted for the amendment. There is no roll call vote in either house or senate. But the first year of the EEOC, this annual report shows there were three thousand charges of discrimination because of black, and two thousand charges because of sex, and the bulk of these charges revolve around pregnancy and the annual reports to Congress have regularly reported, if a woman, she losses her seniority. Now, if it is not discrimination because of pregnancy because of the sex, they can take seniority away. This is no way to say they take it away because she is pregnant, that has been the practice in many plants. They send them home which means they have to go out of their jobs, and the studies show that in getting a job and your seniority is all important in your continuous work history. Employers in this country place nothing as much on as someone comes in through a recommendation, have you had a continuous work history? The woman, the reason she has not had a continuous work history in this country in many, many instances is because there was no protection against her losing her job. She had no right to come back because employers said, well, you were pregnant and we could -- we do not have to, we can discharge you when you are pregnant, we could deprive you of seniority. Unless it is sex discrimination within the statute, there does not exist that protection and that has been the basic problem of women. Women get 60% of the wages of man in this country today. GE, when it comes to the cost here you look at these benefits -- these, we have in our brief, the average number of days a man was off because of disability in ’70 was forty-eight days, women fifty-one and for his forty-eight days, he got a third, again as much as the women got, he got around $600.00 and she got around $400.00, the exact figures are in here because his wage rate is so much higher, we have in the record that 43% percent of the women working for GE got less than the janitor. Now these rates --
John Paul Stevens: Let me ask, the fifty-one day figure, is that including the pregnancy disability --
Ruth Weyand: No, these are the disability claims that were --
John Paul Stevens: So if you included the pregnancy disability what would it comparative figures be, does the record show?
Ruth Weyand: Well, the -- you do not if they would be the same women or not, if you average the number of women. If the findings of the Court below are correct and that all the evidence, then the average time they are going to be off is six weeks that is forty-two days.
John Paul Stevens: So that would you add the forty-two to the fifty-one?
Ruth Weyand: It would not be the same ones, if you are averaging the number off. Now, you just do not know to what extent, women who had forty-two days might also have another day, you do not know on terms of frequency or so on. Now the figures, I remember I have looked up the figures, Mr. Justice Rehnquist, during the oral argument in Cleveland versus La Fleur, asked why did days of respiratory lose compare with other lose and the figures which are in the record here and which were secured for the purpose of studying by the agencies, the EEOC, the Women’s Commission, there were 1.2 days lost in 1968 because of respiratory conditions while other catastrophes, eight-tenths of a day, taken all the women in labor force lost time because of pregnancy. So, when these Agencies, EEOC, begun considering how you deal with this serious problem of women being disrupted, their whole continuity of employment, their seniority being disrupted by pregnancy, they look to see when men’s life are disrupted by disabilities is it the same amount of time, how comparable is it? And they have found in terms of what happens to men in terms of the amount of time that it was an entirely comparable thing, except that the consequences did not happen to men. They are, the men have four times as many heart attacks. The recent studies which deal with the difference of life-expectancy with the difference of disability shows that men -- the disparity between men and women in length of life has been increasing because there are books all written on why a women living longer than men, and of course here this same program covers life insurance. Now, to get back to Aiello this Court there was dealing with a Social Welfare program. It was dealing with the power of a sovereign state to determine what kind of a fund to setup and run, to take care of problems in its state, and it held there that it could make a judgment -- that it could cover certain disabilities and not cover others. They had by the time the case got here covered complications which our record shows the complications of pregnancy are very often due solely to a pre-existing diabetes condition, thyroid condition or something and the increase would be occur, the same complication would occur when a man gains weight. There is nothing about pregnancy except the weight gain that caused half of the complications of pregnancy in those cases. The State of California covered all of those. It did not cover normal childbirth, which again our medical evidence shows really is not different as a medical problem. There are medical procedures in connection with normal childbirth that parallel. They go to the hospital. They have an episiotomy, which involves surgery. They have stitches and so on. It is really not different from any other disability. But in Aiello, this Court was not concerned with an employment situation. We are here concerned with an employment situation. We are also concerned with the power of an agency of government, which has been vested with the authority to solve these various serious problems which is facing the nation today of the number of women, of the thirty-seven million women I have told you were working in the labor force, twenty-four million of those women worked from dire economic necessity. They have no source of support of over four-thousand dollars from her husband or anybody else. And the studies have shown that these women when they are put out, as we have in this case, as the Court below pointed out a case of economic necessity, Cheryl Steam (ph), when GE put her on mandatory unpaid leave, was forced to go on welfare and before she got her welfare check, her electricity was cut-off, she got no oil, she was waiting for the birth of a child in an unheated, unlighted house with no refrigeration. And this is not an unusual situation in that the figures, and I have got them in there in the footnote, forty-four thousand unborn fetuses received aid under the AFDC program in 1973. And this type of thing is what happens to women and they are competing with men for jobs in terms of what happens to them during the period there, they are disabled. If during the period they are disabled, they are not able to maintain income, continuity of employment. They have to go look for another job, as in Turner, she went and got clerical jobs during unemployment. In Stromberg-Carlson, cases I tried Melse, and the company said you go on mandatory leave because we have put you on mandatory leave, they nevertheless certified her as able for other jobs and she went to look for other jobs. If you want to take another job, if you are an honest women, you want to job, they are going to have to say, is it going to permanent or not, you change jobs? The problem of what happens to women, and 85% of the married women in this country have babies, they have two babies. They worked on an average of twenty-five years, the six-week to reach babies are very slight cost in the industry. Here the cost that GE, it has not put any figures, but you can take the figures we have here on, it is less than $10.00 a day for a woman on the last year you had on disability. Men was twelve, thirteen because of a higher pay rate, if you take that that is $70.00 a week, for six weeks it is $420.00. If you take these and multiply it by all the women that are pregnant, and multiply it, it comes to -- for six-weeks it comes to million dollars. They have spent $200 million on their life -- on their insurance program in 1972. When we negotiate wage increases, we negotiated ten-cent wage increase, that for 300,000 employees is $3 billion a year. This is chicken-feed compared to talk about a million eleven, a million one-hundred thousand, a million five-hundred thousand, just chicken-feed. In fact, I think the reason that you have this array of ten amicus briefs with all of industry lined up here in one side and everybody else CIO in the State of New York have -- any A National Education, ACIU our side, is the industry is not concerned about the chicken-feed of paying this little bit. It is concerned women ceased to be that new cheap force of labor in this country which they save a $140 billion a year if they were paid the same rate as women. There are thirty-seven million women in the labor force, they get 60% of the wages than men, if you take that thirty-seven and take the difference between the wage rates you up the whole labor -- not that they are in cheap, the lower paid jobs, and the men quite not have something if your dollar drifts away, but if they were to make that up there would be a $140 billion a year more wages paid in this country. And this -- this matter of making women transient workers --
John Paul Stevens: There is other legislation that requires equal pay for equal work?
Ruth Weyand: If it is equal, it has to be on the same job --
John Paul Stevens: And if you had a wholly male workforce, some would be paid more than others --
Ruth Weyand: Oh yes, there is no question about --
John Paul Stevens: Because that would be the higher paying jobs than others --
Ruth Weyand: That is right.
John Paul Stevens: And in a wholly female workforce the same thing would be true?
Ruth Weyand: That is absolutely correct.
John Paul Stevens: And there is plenty of legislation requiring equal pay for equal work, so I do not really see the point of what you are --
Ruth Weyand: But the women do not go into those jobs of great deal here, at GE. GE here has -- traditionally did not pay women equally. It had a job evaluation system. When you evaluate a job you put the same number of points on male job and a female job and the book said, when you pay two-thirds of the rate for the same number of points to women that you pay for men, and thus saying they had forty-three percent as jobs, the women get the lower pay jobs. I was saying when I was mentioning before that when I said a hundred and forty billion more, of course it would not be the same jobs. The women have gone -- had to go into the lower paid jobs because the companies are able to say you do not have a continuous work history. You have been off having a baby. You would not have a continuous work history probably in all probability because you will probably have a baby and it will interrupt your work history. And this is the problem that the agencies has have to deal with, and the reason I see this is a different problem than Aiello versus Geduldig, can the agency, which have been vested with Congress with the power to deal with the problem of sex discrimination, deal with pregnancy, and treat is as all the Doctors say is actually not different than any other disability. In terms of medical terms, it is no different than an epidectomy. It is like a caesarian operation, very like a gallbladder, the men have it and the women has one this one there should be no difference, here are the medical evidence from the distinguished doctors in this record and their findings, there is no rational basis for making a difference in terms of employment, in terms of disability. GE’s plan purports to protect you to income during disability. These are the plans purport to protect you for income during disability. There is no, the finding of both the Courts below is there is no rational basis for making a difference. They have found that pregnancy discriminations are unique characteristic of women and to discriminate because of it is a discrimination because of sex. Thank you very much.
Warren E. Burger: Thank you, Ms. Weyand. Do you have anything further, Mr. Kammholz?
Theophil C. Kammholz: Yes Mr. Chief Justice, members of the Court. If I may very briefly touch on several points here. The counsel for respondent failed to note that the GE job evaluation manual relating to rates for men and women, applied only to a GE plant in Erie, New York, and this manual was prepared in 1937. The Gerard Swope dialogue to which attention has been called occurred in 1931. These of course were different times. Counsel noted I believe that the average rate of earnings for females in the country is approximately 60% that of males. At General Electric as the record shows that rate is 75% and General Electric has never had an equal pay charge sustained against it in terms of discrimination in rates of employment. Counsel noted that what we are talking about here is she characterizes as chicken feed. Well, the record without dispute shows that the cost to American industry at the time of trial for the 40% of the workforce covered by plants, with no regard to the other 60%, would run at the time of trial at the rate of one billion, three hundred and fifty-three million dollars a year, and of course with inflation that figure would be higher today. In the counsel’s brief there is considerable reference to GE’s alleged discriminatory attitude. I think that contention was obliterated here in the oral argument by counsel’s statement that GE provides to cradle to grave protection, and may I note this is for men and women with the sole exception of pregnancy-related disabilities and with that kind of protection it would be difficult to say I suggest that GE has a discriminatory attitude toward women generally.
Potter Stewart: Mr. Kammholz, what we are ultimately concerned with in this case, I think you would agree is the problem of statutory construction?
Theophil C. Kammholz: Yes, Your Honor.
Potter Stewart: The interpretation of the law enacted by the Congress of the United States, not with question of Congress’ constitutional power or with any constitutional renovation, but simply a matter of statutory construction. You would agree as a matter of power, I suppose that Congress could provide, if it were so minded --
Theophil C. Kammholz: Yes, I --
Potter Stewart: -- explicitly provide that no employer in interstate commerce shall discriminate between the sexes in his employment practices as Congress has provided in this Act and then to go on to say explicitly, and this means that if an employer in interstate commerce has a disability benefits program, the employer shall not exclude the disability of women occasioned by their pregnancy. Would you have any doubt of Congress’ power to enact such as statute?
Theophil C. Kammholz: I have no doubt as to Congress’ power.
Potter Stewart: So the question is here whether the law enacted by Congress as construed by the commission is equivalent to the enactment that I had just hypothesized, would you say that is the basic question before us?
Theophil C. Kammholz: Yes, this is the underlying question, Your Honor or to put in differently, when the Congress in 1964 enacted Title VII, did it contemplate the obliteration of the pregnancy disability differences that existed in virtually every insurance plan in effect on the American industrial scene and I think apropos of the root question here is the fact the EEOC, not until 1972 articulated this point of view from the beginnings, although the Act was enacted in ’64, it was not effective until June, '65, but from the early days, as I noted yesterday, the opinions of the EEOC’s general counsel, the view was this kind of an exclusion was not discriminatory because pregnancy and disabilities related were sui generis, and not until ’72 did the complete about face occurred. And we suggest to you, if the Court please that this being a non-contemporaneous determination by the Commission, it is not entitled to deference, as your dissent, Mr. Justice Stevens, suggested in Spogus in the Seventh Circuit. It is perfectly clear and I am going full circle now that the folks with whom you spend your evening last night have the right to do it. We say simply they have not done it and with a matter of this impact on the American industrial scene, we say simply that they are the one who ought to do it.
Thurgood Marshall: What more could they have done than to say that this applies to disability benefits for pregnancy?
Theophil C. Kammholz: They could have said precisely that.
Thurgood Marshall: Well, why would they single out one phrase? They did not propose that you are very general and very broad language, do you agree?
Theophil C. Kammholz: I agree, but I note again that the Equal Employment Opportunities Commission from 1966 until 1972 --
Thurgood Marshall: And this is ’76?
Theophil C. Kammholz: This is ’76, but the Congress has not changed the law?
Thurgood Marshall: I did not say Congress has changed the law?
Theophil C. Kammholz: Well, here again we are going full circle and it gets back to the matter of legislative content. One final note --
Potter Stewart: Has there been any proposed legislation to make this specific as a matter of law in the wake of the good Geduldig case, particularly?
Theophil C. Kammholz: I am aware of none, Your Honor. But this leads to another point which I think is relevant and which I would like to touch on. The legislative history of Equal Rights Amendment deals with this problem. Indeed in our main brief we have documented the in-depth that legislative history. The majority report of the Senate Commission of the judiciary ERA had this to say; equality does not mean seamless. As a result the resolution, this is the ERA resolution, would not prohibit reasonable classifications based on characteristics that are unique to one sex and in the legislative debate, Congresswoman Griffiths who I noted was quoted in the star last night, had this to say; ERA would not affect laws dealing with a physical characteristic unique to one sex, such as childbearing, sperm donation, or criminal acts capable of being committed by members of only one sex. So I suggest in terms of what the thinking maybe in the halls of Congress, this distinction has been kept in mind and there is thorough awareness of it. Thank you very much.
Warren E. Burger: Mr. Kammholz, thank you Ms. Weyand. The case is submitted.